TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00444-CV


Thomas P. Jones, Appellant

v.

Paleface Ranch Association, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN000310, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R


PER CURIAM
	Appellant Thomas P. Jones has filed an unopposed motion to abate this appeal. We
grant the motion and abate the appeal until March 31, 2003.  The parties are directed to submit to
the Court a report on the status of the appeal on or before 4:00 p.m., Monday, March 31, 2003.
	It is ordered February 13, 2003.

Before Chief Justice Law, B. A. Smith and Puryear